Citation Nr: 0631462	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served on active duty from June 1982 to April 
1986.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision from the 
RO in Jackson, Mississippi.

In May 1999, the Board remanded the claim for additional 
development.  Following completion of that development, the 
Board issued a decision in May 2000, which denied the claim.  
In October 2000, the appellant and the Secretary of VA filed 
a Joint Motion for Remand that was granted by the United 
States Court of Appeals for Veterans Claims (Court) in an 
October 2000 Order, which vacated the Board's May 2000 
decision and remanded the claim.

In February 2001, following the October 2000 Order, the Board 
again remanded the claim for additional development.  After 
the requested development was completed, the Board issued 
another decision in January 2003 that again denied the claim.  
Subsequently, the appellant and the Secretary filed a Joint 
Motion for Remand in September 2003 that was granted by the 
Court in a September 2003 Order, which vacated the Board's 
January 2003 decision and remanded the claim for 
readjudication consistent with the Motion.  Consistent with 
the September 2003 Court Order, the Board again remanded the 
case for further development.  The case has been returned to 
the Board.  Regrettably, however, in order to fully comply 
with the duty to assist, the Board finds that the appeal must 
be remanded again as detailed below.

Thus, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The veteran contends that he contracted HIV during his 
military service.  He reports that he participated in a blood 
drive while stationed at Fort Hood, Texas (between November 
1984 and April 1986), was given a three-day pass from his 
unit for participating, and it was during that blood drive 
that he tested positive for HIV.  

Furthermore, consistent with instructions from past Board 
remands, namely February 2004, the RO attempted to contact 
the American Red Cross in order to verify the veteran's 
participation in any blood drive while stationed at Fort 
Hood, Texas.  The letter to the American Red Cross was 
unclear as to what type of records were needed and no 
response regarding available records was provided by the 
American Red Cross.  Thus, on remand, another attempt should 
be made to contact the relevant American Red Cross 
organization to verify the veteran's contention concerning 
when he was found to have HIV.  

Lastly, the veteran was not notified of information 
concerning assignment of a degree of disability and an 
effective date for any benefits as may be awarded in 
accordance with Dingess v. Nicholson, 19 Vet.  App. 473 
(2006).  On remand, this should be done as well.

Accordingly, the appeal is REMANDED for the following action:

1.  After obtaining any appropriate 
authorization, contact all relevant 
American Red Cross organizations 
(particularly, those that service the Fort 
Hood community, such as the Killeen and 
Temple chapters) and request any records 
pertaining to blood drives (as opposed to 
records of "care" previously sought), 
between November 1984 and April 1986, that 
were conducted at Fort Hood, Texas 
involving the artillery units assigned 
there in general, and more particularly, 
those as may reflect that the veteran's 
blood had tested positive for HIV.  All 
records obtained should be associated with 
the claims file.  If there are no such 
records, it needs to be annotated in the 
file.  In the alternative, if no response 
is received to the written inquiry, (as 
previously occurred), a written record of 
attempts to contact the American Red Cross 
(e.g., the Killeen and/or Temple Texas 
chapters) by telephone to obtain the 
desired information should be associated 
with the file.  

2.  After ensuring all notice and duty to 
assist requirements are satisfied, 
readjudicate the claim, and if the decision 
remains adverse to the veteran, provide him 
and his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


